Citation Nr: 0021785	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a psychogenic 
gastrointestinal reaction, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a program of vocational training under 
Title 38, Chapter 31, of the United States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION
The veteran served on active duty from March 1946 to 
September 1949.  
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1996, the Board remanded the case to the RO for 
additional development.  At that time, the following issues 
were before the Board:  (1) entitlement to an increased 
rating for a psychogenic gastrointestinal reaction, evaluated 
at that time as 10 percent disabling; and (2) entitlement to 
a program of vocational training under Title 38, Chapter 31, 
of the United States Code.  

In September 1997, the RO proposed to reduce the evaluation 
of the service-connected psychogenic gastrointestinal 
reaction from 10 percent to noncompensable.  This issue was 
addressed by the RO at a hearing held before a hearing 
officer at the RO in March 1998.  This issue was also 
addressed by the undersigned at a hearing held in July 1998.  
As this claim was inextricably intertwined with the issue of 
whether the veteran is entitled to an increased rating for 
his psychogenic gastrointestinal reaction, the Board accepted 
jurisdiction of this issue.  See 38 U.S.C.A. § 7105(a) (West 
1991) and Parker v. Brown, 7 Vet. App. 116, 118 (1994).  
Entitlement to restoration of a 10 percent evaluation for a 
psychogenic gastrointestinal reaction was granted by the 
Board in October 1998.

In October 1998, the Board cited to the December 1996 Board 
decision which stated, in pertinent part:

Subsequent to the initiation of the 
current appeals, the veteran's 
representative raised the issue of 
entitlement to a total disability rating 
based on individual unemployability.  
This issue has not been developed or 
adjudicated and is referred to the RO for 
appropriate action.

In October 1998, it was noted that no action had been 
performed by the RO regarding this claim.  It still does not 
appear that the RO has still responded to this claim.   
Consequently, this issue is again referred to the RO for 
appropriate immediate action.

  

REMAND

In October 1998, the Board remanded this case to the RO for 
the following actions:  

1.  The RO should obtain copies of recent 
treatment records pertinent to the 
veteran's claims from any VA source which 
has not been previously secured.  

2.  The claims file and a complete copy 
of this REMAND must be forwarded to the 
VAMC [VA Medical Center] in San Antonio, 
Texas, for review by the individual who 
performed the VA examination of July 17, 
1997.  The examiner is requested to again 
review the veteran's claim folder and 
offer an opinion as to whether the 
veteran has any objective evidence of a 
stomach disorder and whether it is as 
likely as not that this condition is 
related to the veteran's active service.  
The reexamination of the veteran by the 
examiner is not required, however, the 
Board authorized such a reexamination if 
deemed appropriate by the examiner.  With 
regard to any gastrointestinal disability 
or disabilities found, the examiner is 
asked to review the record and indicate 
whether it is as likely as not that any 
of the disabilities found were either 
caused or aggravated by the veteran's 
active service.  Any opinion expressed 
should be accompanied by a complete 
rationale.  

While additional medical records were obtained, the RO failed 
to forward this case to the VAMC in San Antonio, Texas, for 
review by the individual who performed the VA examination of 
July 17, 1997.  This inaction is a violation of the U.S. 
Court of Appeals for Veterans Claims (Court) decision in 
Stegal v. West, 11 Vet. App. 268 (1998).  

The difficulties in evaluating the service-connected 
disability were indicated within the Board's October 1998 
decision.  The Board must note that as of November 7, 1996, 
38 C.F.R. § 4.149, Diagnostic Code 9502, has been abolished.  
Nevertheless, the RO appears to be currently evaluating the 
sole service connected disability under a diagnostic code 
that no longer exists in 38 C.F.R. § 4.130 (1999) (the 
schedule of rating mental disorders). 

As note by the Board in October 1998, it appears that the 
diagnosis of the same basic disability has changed from a 
psychological or psychoneurotic category to an organic one.  
The veteran was awarded service connection for a stomach 
disorder which, at that time, was found to be related to his 
active service.  The stomach condition was found to be 
related to a psychiatric disability.  As a result, the 
veteran was awarded service connection based on Diagnostic 
Code 9502, a code contained within the schedule of rating 
mental disorders before November 1996.  When the veteran was 
found to have no psychiatric disability, the RO decreased the 
disability evaluation without consideration of the 
underlining stomach disorder, which appears to continue and 
show no clinical evidence of improvement.  While the veteran 
may or may not suffer from a psychiatric disability caused by 
his active service, the apparent basis for the award of 
service connection, the stomach disorder, continues.  It has 
never been found that clear and unmistakable error exists 
within either the RO decision of December 1964, which awarded 
service connection for a psychogenic gastrointestinal 
reaction, or the RO decision of March 1993, which awarded the 
veteran a 10 percent evaluation for this disability.  See 38 
C.F.R. § 3.105(a) (1999).  

Based on current available evidence, it appears that the 
veteran suffers from more of a gastrointestinal disorder than 
he does a service connected psychiatric disability (if any).  
This question requires additional medical evidence.     

As noted in other Board determinations, because entitlement 
to vocational training is, as a threshold matter, dependent 
on the disability rating assigned for service-connected 
disorder, the issue of entitlement to a program of vocational 
training is inextricably intertwined with the claim for an 
increased rating.  Accordingly, the issue is deferred pending 
the action cited below.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of recent treatment for 
all health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization with the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured. 

2.  The RO should arrange for a VA 
examination to determine the current 
nature and extent of the service-
connected gastrointestinal disorder.  The 
claims folder or the pertinent medical 
records contained therein, including a 
copy the Board's remand and all 
evaluations and treatment reports 
regarding the veteran's disability, must 
be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings caused by the service-connected 
gastrointestinal disorder.  The examiner 
should provide explicit responses to the 
following questions:

(a)  Does the veteran now have objective 
evidence of a gastrointestinal disorder?

(b)  What are the manifestations of the 
service-connected psychogenic 
gastrointestinal disorder at this time, 
if any, as opposed to those of any other 
disorder?  

(c)  Based on a review of the veteran's 
treatment records, history elicited from 
the veteran, and current examination 
findings, how frequently does the veteran 
have severe, moderate or mild 
manifestations associated with his 
gastrointestinal disorder?  What is the 
nature and extent of those difficulties, 
if any?

3. Following completion of the foregoing, the 
RO should review the claims file and ensure 
that all of the above mentioned development 
has been completed in full.  If any 
development is incomplete or deficient in any 
manner, appropriate corrective action is to 
be implemented. The RO should then 
readjudicate the claim.  The RO should note 
the specific diagnostic code it is unitizing 
at this time to evaluate the veteran's 
service connected disability.  The RO should 
review the claim for an increased rating with 
a broad and liberal interpretation of the 
applicable regulations and legal precedent 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(1999), and with consideration of the rating 
criteria in effect subsequent to November 7, 
1996.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




